J-S34024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RYSHAWN CRAWFORD                           :
                                               :
                       Appellant               :   No. 445 WDA 2022

        Appeal from the Judgment of Sentence Entered October 28, 2019
                In the Court of Common Pleas of Indiana County
                  Criminal Division at CP-32-CR-0000282-2019

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RYSHAWN CRAWFORD                           :
                                               :
                       Appellant               :   No. 448 WDA 2022

             Appeal from the PCRA Order Entered October 28, 2019
               In the Court of Common Pleas of Indiana County
                 Criminal Division at CP-32-CR-0000280-2019


BEFORE:      DUBOW, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY MURRAY, J.:                      FILED: NOVEMBER 14, 2022

        Ryshawn Crawford (Appellant) appeals nunc pro tunc from the judgment

of sentence entered following his jury conviction of aggravated assault by


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S34024-22


prisoner at Indiana County Docket Number 280 CRIM 2019 (No. 280).1

Appellant also appeals nunc pro tunc from the judgment of sentence imposed

after he pled guilty to aggravated assault by prisoner at Docket Number 282

CRIM 2019 (No. 282).2 After careful review, quash both appeals.

        The trial court explained:

        [Appellant’s] conviction at [No. 280] arises from an incident that
        occurred on or about March 4, 2019, when he was incarcerated at
        SCI Pine Grove. According to the Affidavit of Probable Cause,
        when Corrections Officer Marc Mandichak [(Officer Mandichak)]
        collected [Appellant’s] food tray, [Appellant] shoved the tray and
        threw a cup of urine on him….

        ….

        [Appellant’s] conviction at [No. 282] arises from an incident on or
        about February 8, 2019, while he was incarcerated at SCI Pine
        Grove. According to the Affidavit of Probable Cause, [Appellant]
        allegedly spat on Corrections Officer Ronald Snyder [(Officer
        Snyder)]….

Trial Court Opinion, 12/15/20, at 1-2, 5.

        At No. 280, trial was held on August 5, 2019, and a jury convicted

Appellant of aggravated harassment by prisoner as a third-degree felony. On

August 9, 2019, Appellant pled guilty to aggravated assault by prisoner at No.

282. On October 28, 2019, the trial court sentenced Appellant at both docket



____________________________________________


1   See 18 Pa.C.S.A. § 2703.1.

2 See 18 Pa.C.S.A. § 2703.1. At both docket numbers, the Post Conviction
Relief Act (PCRA) court, see 42 Pa.C.S.A. §§ 9541-9546, reinstated
Appellant’s direct appeal rights, nunc pro tunc. We consolidated the appeals
for review. Order, 5/10/22.

                                           -2-
J-S34024-22


numbers. At No. 280, the trial court sentenced Appellant to 27 months - 5

years in prison.    For Appellant’s guilty plea at No. 282, the trial court

sentenced Appellant to 21 months - five years in prison, to be served

consecutive to his sentence at No. 280, and consecutive to a previous

Delaware County sentence for robbery.

      Appellant did not file timely post-sentence motions. On November 25,

2019, Appellant filed motions for leave to file nunc pro tunc post-sentence

motions at both docket numbers. The trial court granted Appellant’s motions,

and directed Appellant to file post-sentence motions within 30 days.       Trial

Court Order, 11/26/19. On December 30, 2019, Appellant filed post-sentence

motions. After several continuances, the trial court conducted a hearing on

Appellant’s post-sentence motions on August 17, 2020. On December 15,

2020, the trial court denied the motions, and Appellant filed notices of appeal.

Trial Court Opinion and Order, 12/15/20.       On April 28, 2021, this Court

quashed the appeals because Appellant failed to file timely post-

sentence motions at each docket number.                   Commonwealth v.

Crawford, Nos. 106 & 107 WDA 2021 (Pa. Super. filed April 28, 2021)

(orders).

      On May 3, 2021, Appellant filed motions to reinstate his right to file

post-sentence motions at each docket number.        The trial court denied the

motions on August 26, 2021. Trial Court Order (Nos. 280 & 282), 8/26/21.




                                     -3-
J-S34024-22


      On October 8, 2021, Appellant filed PCRA petitions at both docket

numbers. The PCRA court appointed counsel, who filed amended petitions on

Appellant’s behalf. Amended PCRA Petitions, 10/28/21. After an evidentiary

hearing, the PCRA court reinstated Appellant’s direct appeal rights, nunc pro

tunc. PCRA Court Orders (Nos. 280 & 282), 4/7/22. Appellant filed separate

notices of appeal at each docket number. Appellant and the trial court have

complied with Pa.R.A.P. 1925.

      Before addressing Appellant’s issues, we consider our jurisdiction over

these nunc pro tunc direct appeals. Appellant did not timely file post-sentence

motions   to   his   October   28,   2019,   judgment   of   sentence.    See

Commonwealth v. Crawford, Nos. 106 & 107 WDA 2021 (Pa. Super. filed

April 28, 2021) (orders) (concluding Appellant’s post-sentence motions and

subsequent appeals were untimely filed and quashing his direct appeals). As

a result, Appellant’s judgment of sentence became final on November 27,

2019, 30 days after his October 28, 2019, judgment of sentence.           See

Pa.R.Crim.P. 720(A)(3) (“If the defendant does not file a timely post-

sentence motion, the defendant’s notice of appeal shall be filed within 30

days of imposition of sentence”).

      A PCRA petition, including a second or subsequent petition, must be filed

within one year of the date that the petitioner’s judgment becomes

final. See 42 Pa.C.S.A. § 9545(b)(1). “The timeliness requirements of the

PCRA are jurisdictional in nature, and courts cannot address the merits of an


                                      -4-
J-S34024-22


untimely petition.”   Commonwealth v. Moore, 247 A.3d 990, 998 (Pa.

2021).

     Because Appellant’s judgment of sentence became final on November

27, 2019, he was required to file his PCRA petition on or before November 27,

2020. See id. As November 27, 2020, fell on a court holiday, Appellant had

to file his petition by Monday, November 30, 2020. See 1 Pa.C.S.A. § 1908

(“Whenever the last day of any such period shall fall on … any day made a

legal holiday by the laws of this Commonwealth or of the United States, such

day shall be omitted from the computation.”).

     Appellant’s PCRA petition, filed October 8, 2021, was untimely.        A

petitioner may establish an exception to the timeliness requirement by

pleading and proving (i) interference by government officials; (ii) newly

discovered facts; or (iii) a newly recognized constitutional right.   See 42

Pa.C.S.A. § 9545(b)(1)(i)-(iii). However, the Appellant did not plead or prove

an exception. The PCRA court thus lacked jurisdiction to reinstate Appellant’s

direct appeal rights, nunc pro tunc, and this Court lacks jurisdiction over

Appellant’s nunc pro tunc appeal. See Moore, 247 A.3d at 998.

     Consequently, we are constrained to quash the consolidated appeals.

     Appeals quashed.




                                    -5-
J-S34024-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/2022




                          -6-